DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Da Silva fails to teach “modeling an expected reward associated with a need of the virtual representation” (see pages 6–7 of Applicant’s correspondence filed 10/22/2022).  In particular, Applicant appears to be arguing that Da Silva recites the opposite of the claim language, namely an avatar mirroring the user’s behavior to appeal to a user’s emotional reward system … associated with a given need of the user, rather than an expected reward associated with a need of the virtual representation.  The Examiner respectfully disagrees with Applicant that the limitations of claim 1 are not taught.
The limitation of claim 1 recites “computing a modification to a behavioral or emotional response of a virtual representation based at least in part on . . . a behavioral and emotional model . . . compris[ing] one or more purposes that reflect a personality of the virtual representation, and wherein a given purpose models an expected reward associated with a given need of the virtual representation” (emphasis added).  In other words, the computed modification is for the virtual representation (i.e. a computer or electronically generated or modified simulation – e.g. Specification filed 6/7/2021), where the modification is merely based in part on a behavioral and emotion model.  The based-on model must also include a “purpose” which models an expected reward associated with a given need of the virtual representation.  As such, the claim only requires that the expected reward is somehow associated with a given need of the virtual representation, but, more importantly, does not exclude that the reward might also be associated with the user.  
As Da Silva teaches in paragraph 21, “the system provides . . . an avatar exhibiting certain characteristics, behaviors or states based on a difference between a target user behavior during a certain period of time and the actual user behavior as detected by one or more user monitoring devices, in which the avatar characteristic, behavior, or state may represent what the user needs to do to satisfy a certain goal or metric.”  So there is a teaching that the avatar’s behavior is based on a need by the computer simulation for a change in the user’s behavior based on the behavioral or emotional inputs related to sensed behaviors of the user (i.e. the computer simulation expects the user behavior to be conducted in a certain way, but there is a mismatch of that behavior, and as a response to the computer simulation’s need for the user to change behavior, the avatar’s behavior is modified.)   
The further question is whether by modifying the computer simulation’s behavior based on a need by the simulation to have the user change their behavior reflects an expected reward associated with a given need of the virtual representation, as claimed.  In other words, how does Da Silva’s modification to the behavior of the simulated avatar based on a need for the user to change their behavior reflect “an expected reward associated with a given need of the virtual representation.”  Applicant argues that the expected reward must relate to the avatar or virtual representation, and not the user.  This, however, is a mischaracterization of the claim language.  The claimed “expected reward” does not have to be a reward to the virtual representation as the Applicant argues.  It must merely be an expected award associated with a given need of the virtual representation.  The simulation needs the user to change their behavior, such that the user meets their wellness goals (i.e. the user’s health reward).  This health reward is associated with the need of the simulation for the user to change their behavior.  As Applicant points out, the avatar adjusts its behavior to act “as a companion pulling or coaxing the user to perform certain tasks of behaviors.”  (see Applicant’s correspondence 6, filed 10/22/2022, citing Da Silva ¶ 28).  By recognizing differences in behavior of the user, needing the user to change their behavior and acting to coax the user to perform behaviors, the simulation modifies its behavior based on a purpose that models an expected reward (i.e. improved health of the user) associated with a given need of the virtual representation (i.e. the simulation needs the user to change their behavior).  The claim language is currently drafted in a very broad manner, and if the Applicant intended for the modeling to be more specific to AI simulation modeling or needs, the Examiner suggests amending the claim to do more than merely associate elements of the claim in any manner, and specifically identifying how the modeling occurs.   
Accordingly, the claim limitation is taught by the reference.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbatman et al. (U.S. Patent Application Publication No. 2018/0157901), referred herein as Arbatman, in view of Da Silva et al. (U.S. Patent Application Publication No. 2019/0163270), referred herein as Da Silva.
Regarding claim 1, Arbatman teaches
An electronic device, comprising: a processor (Arbatman - Fig. 41, processor 4102; Par. 136, lines 1-3); 
memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the electronic device to perform operations (Arbatman - Fig 41, memory 4128; Par. 139) comprising: 
receiving sensory inputs associated with a user (Arbatman – Par. 58, lines 1-5: images captured by camera, voice or speech from microphone, and text typed from keyboard); determining one or more behavioral or emotional inputs based at least in part on the sensory inputs (Arbatman - Paras 69-73: output Emotion ID number; Par. 107, lines 1-3: recognize emotion from face, voice or text); 
computing a modification to a behavioral or an emotional response of a virtual representation based at least in part on the one or more behavioral or emotional inputs, a behavioral and emotional model, and a set of predefined or predetermined parameters, wherein the behavioral and emotional model comprises one or more purposes that reflect a personality of the virtual representation, and wherein a given purpose models a given need of the virtual representation (Arbatman – Par. 74: reproduce PD/AD images in any of the 50 emotional states using emotion ID, corresponding to 3D mesh models and 2D textures retrieved from the user’s emotion and composed into a final 3D image, where voice, text and face images are combined to create a fully animated video message displayed on the receiver's device (in place of or along with any text message sent by the sender); Par. 107, lines 3-9: emotion identification module uses recognized emotion to retrieve emotion ID of corresponding 3D mesh model, where emotion ID is then sent over to receiver device; Par. 121, lines 1-7: for each emotion in a predefined set of emotions, composite personal double emotion (PDE) generator modifies the composite personal double using the emotion markers to generate an emotion personal double; Par. 132, lines 1-10: at least one of emotion ID decoder 320 or phoneme ID decoder 330 identifies at least one full function personal double or a full function avatar double from database 150 DB_K or 160 DB_K corresponding to the decoded emotion ID and/or phoneme ID (block 709), forming a synchronized sequence of the base FPD or/and FAD frames (block 710), and blending module forms a full video by adding the synchronized sequence of the transitional frames FAD or/and FPD frames (block 711)); and 
providing or presenting the modification to the behavioral or the emotional response of the virtual representation (Arbatman – Par. 110, the last 7 lines:  The emotions and phonemes synthesis module then combines the 3D mesh model of the identified emotion and the 3D mesh model of the identified phoneme, where the resultant sender 3D image represents the user's face, the avatar face, or a hybrid sender/avatar face pronouncing the identified phoneme in the identified emotional state at every sampling instant; Par. 132, the last 7 lines: synchronization module 380 synchronizes a full video message with voice, text and data to generate a video comprising the full function personal double or full function avatar double presenting the received message (block 712). In one embodiment, display device 310 causes display of the live full-function video message on the receiving device 300 (block 713).).  
Although there are numerous interpretations of “a reward,” Arbatman does not explicitly discuss modeling an expected reward associated with a need of the virtual representation.
Da Silva teaches,
a device for receiving sensory inputs associated with a user, determining behavioral or emotional inputs base on the sensory inputs, computing a modification to a behavioral or emotional response of a virtual representation based on the emotional inputs, and providing or presenting the modification to the behavioral or emotional response (Da Silva – Par. 21, lines 1-12:  the system provides at least the inventive aspects of i) an avatar exhibiting certain characteristics, behaviors, or states based on a difference between a target user behavior during a certain period of time and the actual user behavior as detected by one or more user monitoring devices, in which the avatar characteristic, behavior, or state may represent what the user needs to do to satisfy a certain goal or metric; ii) an avatar whose characteristics, behaviors, or states reflect (i.e., are based on or modified by) in real time, physical behaviors of a user as detected by one or more user monitoring devices), and 
further comprising determining a behavioral and emotional model comprising one or more purposes that reflect a personality of the virtual representation, and wherein a given purpose models an expected reward associated with a given need of the virtual representation (Da Silva – Par. 28 discusses a sensor based gamification, where the user monitoring device may detect if a user is stressed or anxious, e.g. a pet may exhibit stressed behavior and provide reminders to the user to calm the pet down by, for example, taking deep breaths and calming themselves, or rather than a cold notification or alarm, the avatar acts as a companion pulling or coaxing the user to perform certain tasks or behaviors by at least in part appealing to the user's emotional reward system – “Since the system is capable of knowing whether or not the user has accomplished such tasks or behaviors, the avatar can adjust its behaviors based whether the user is meeting their wellness goals and what the user still needs to do in order to meet certain goals.”; Par. 29, the last 12 lines: The avatar characteristics, behaviors, or states may be determined based on detected user behaviors and change when the user behaviors change. For example, as illustrated in FIG. 4A, the avatar 402 may be shown as talking a walk when it is detected that the user 404 is walking. If the user 404 walks faster or begins to run, the avatar 402 may be shown to started running as well, matching the activity of the user 404. If the user 404 is swimming, as detected by the user monitoring device 406, the avatar may be shown as swimming as well. Thus, the avatar 402 serves as an activity companion or “workout buddy”, which may increase the emotional reward of performing such activities.).  
It would have been obvious to one of ordinary skill in the art to utilize such rewards because as taught by Da Silva, this facilitates interaction with the virtual representation such that it reflects the emotional or behavioral needs of the user, thus presenting an emotionally impactful representation, rather than less meaningful raw data (see, for example, Da Silva, para 30, the last 12 lines).

Regarding claim 2, Arbatman in view of Da Silva teaches,
the electronic device of claim 1, wherein the sensory inputs comprise: one or more images of the user, audio information associated with the user, or a physiological response of the user (Arbatman, para 62; paras 69-73; Da Silva, para 25, lines 1-7 and 16-21; para 43, the last 9 lines).

Regarding claim 3, Arbatman in view of Da Silva teaches,
the electronic device of claim 1, wherein the one or more behavioral or emotional inputs comprise: a facial expression, a posture, a gaze direction, a gaze pattern, a blinking frequency, a muscular tension, a head position, or a gesture of the user; a syntax, a tone or pitch, an intensity, an inflection, or a prosodic characteristic associated with speech of the user; or a pulse, a respiration, blood pressure, a vital sign, skin temperature, skin conductance or flushing or local capillary dilation of the user (Arbatman, para 48, the last 8 lines; para 55, the last 7 lines; para 58, lines 1-5; para 62; Da Silva, para 43, the last 9 lines).

Regarding claim 4, Arbatman in view of Da Silva teaches the electronic device of claim 1, wherein the operations comprise receiving information that specifies a characteristic or an attribute of an environment of the user; and wherein the modification to the behavioral or the emotional response of the virtual representation is based at least in part on the characteristic or the attribute (Arbatman, paras 69-73; para 110; para 132, lines 1-10; Da Silva, para 25, lines 1-7 and 16-21; para 43, the last 9 lines).

Regarding claim 5, Arbatman in view of Da Silva teaches the electronic device of claim 1, wherein the one or more purposes comprise multiple purposes that have a hierarchical arrangement (Arbatman, paras 58 and 64; Da Silva, para 47, the last 18 lines; para 48).

Regarding claim 6, Arbatman in view of Da Silva teaches the electronic device of claim 1, wherein the reward corresponds to pleasure for satisfaction of the given need and corresponds to pain for frustration of the given need (Da Silva, para 28; para 29, the last 12 lines; para 34, lines 1-14 and the last 10 lines).

Regarding claim 7, Arbatman in view of Da Silva teaches the electronic device of claim 1, wherein the given need comprises: a physiological need, a social need or a cognitive need (Arbatman, paras 56 and 59; Da Silva, para 28; para 29, the last 12 lines).

Regarding claim 8, Arbatman in view of Da Silva teaches the electronic device of claim 1, wherein the behavioral and emotional model comprises a dynamic attentional focus and the behavioral or the emotional response of the virtual representation is based at least in part on the attentional focus (Arbatman, paras 62 and 110; Da Silva, para 26, lines 1-12; para 27, lines 1-21; para 34, lines 4-17).

Regarding claim 9, Arbatman in view of Da Silva teaches the electronic device of claim 8, wherein the dynamic attentional focus is based at least in part on the behavioral or the emotional response of the virtual representation (Arbatman, paras 62 and 110; Da Silva, para 26, lines 1-12; para 27, lines 1-21; para 34, lines 4-17). 

Regarding claims 10-15, the limitations of these claims substantially correspond to the limitations of claims 1-5 and 8, respectively; thus they are rejected on similar grounds as their corresponding claims.

Regarding claims 16-20, the limitations of these claims substantially correspond to the limitations of claims 1-4 and 8, respectively; thus they are rejected on similar grounds as their corresponding claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616